Citation Nr: 1814838	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a hand disorder manifested by knots, cysts, swelling, and rashes.

4.  Whether new and material evidence has been presented to reopen a previously-denied service connection claim for hearing loss.  

5.  Entitlement to service connection for headaches, to include migraine headaches.

6.  Entitlement to service connection for a disorder manifested by swollen glands.

7.  Entitlement to service connection for a disorder claimed as female problems and menstrual disorders, to include dysmenorrhea.  

8.  Entitlement to service connection for a disorder manifested by abdominal pain, to include the residuals of a hysterectomy.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a disorder manifested by left arm pain.

11.  Entitlement to service connection for a disorder manifested by right arm pain.

12.  Entitlement to service connection for a disorder manifested by left wrist pain, to include arthritis.

13.  Entitlement to service connection for a disorder manifested by left hand pain, to include arthritis.

14.  Entitlement to service connection for a disorder manifested by right hand pain, to include arthritis.

15.  Entitlement to service connection for a disorder manifested by left knee pain, to include arthritis.

16.  Entitlement to service connection for a disorder manifested by right knee pain, to include arthritis.

17.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, and claimed as arthritis and blood clots affecting both feet.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2008 and September 2016 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The September 2008 rating decision on appeal adjudicated the first three claims captioned above, namely service connection for right elbow and back disabilities and a hand disorder manifested by knots, cysts, swelling, and rashes, then referred to as a skin disorder.  The Board has since rephrased this "skin disorder" service connection claim to more accurately reflect the symptoms encompassed.  

In May 2011, the Veteran testified at a Board hearing conducted by a Veterans Law Judge (VLJ) no longer employed by the Board.  In May 2017, the Veteran was advised of this VLJ's unavailability and her right to participate in a new hearing to be conducted by a VLJ who would decide her case.  However, in June 2017, the Veteran declined such a new hearing.  

In March 2012 and July 2013, the Board, inter alia, remanded the Veteran's service connection claims for a skin disorder and back and right elbow disabilities.  

In October 2014, the Board denied the Veteran's service connection claim for a skin disorder and remanded the service connection claims for back and elbow disabilities for further development.  Thereafter, the Veteran appealed the Board's denial of her skin disorder service connection claim to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court affirmed the Board's October 2014 decision as to a skin disorder manifested by a rash.  The Court also vacated the Board's denial of the service connection claim for a skin disorder or other disability of the hands as evidenced by cysts or knots, and remanded the claim to the Board.  

In September 2017, the Board sought a medical opinion from a subject matter expert employed by the Veterans Health Administration (VHA) regarding the etiology of the Veteran's claimed back and right elbow disabilities, and this opinion was rendered in December 2017.  In December 2017, the Board provided a copy of this medical opinion to the Veteran, and later that month, the Veteran responded by indicating that she had no further argument of evidence to submit on this matter.  

With regard to the Veteran's claim to reopen the previously-denied service connection claim for hearing loss, as well as the 13 service connection claims captioned thereafter, these claims stem from the Veteran's appeal of the September 2016 rating decision, and the Board has assumed jurisdiction of these claims per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board has also merged the Veteran's two service connection claims regarding her bilateral foot disorders into a single claim, given their overlapping symptomatology.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim seeking service connection for hand disorder manifested by knots, cysts, and rashes, which the Board denied as a skin disorder service connection claim in October 2014, the Court vacated this decision, concluding that while the Board's determination that the Veteran does not currently have a skin disorder manifested by a rash affecting her hands was adequate, the Board erred by failing to adequately address the Veteran's claimed hand knots, cysts, and swelling, for which the Veteran received in-service treatment, and which were encompassed in her original claim.  Accordingly, the Board finds that a remand of this claim is required to allow the RO to consider the August 2016 VA hands examination, which was issued after the vacated October 2014 Board decision, in the context of this hand-related service connection claim.  Further, given the conflicting medical evidence of record regarding whether the Veteran does indeed have rheumatoid arthritis (RA), and whether this diagnosis is related to her in-service hand complaints, a VA examination and medical opinion should be obtained to clarify this matter.  

Further, the Board notes that the VHA expert who rendered an opinion in December 2017 opined that the Veteran's current right elbow symptoms are likely related to her current RA (the expert assumed the Veteran's RA diagnosis was valid for the purpose of rendering the opinion), but the VHA expert did not definitively address whether the Veteran's in-service elbow or back complaints were likely initial manifestations of RA; rather the expert only opined that the Veteran's in-service joint injuries could not have triggered her development of RA.  Accordingly, adjudication of this right elbow service connection claim must be deferred pending a more definitive determination regarding the presence and onset of the Veteran's RA.  

Moreover, if the Veteran is indeed deemed to have service-related RA, an opinion must be obtained to address whether the Veteran's in-service back complaints were manifestations of RA.  In that regard, the VHA expert opined that the migrating nature of the Veteran's in-service back complaints failed to support a conclusion that her current back disabilities are related to service; however, given the diffuse nature of RA, this rationale appears to be applicable only to the Veteran's diagnosed back disorders of lumbar strain and thoracic degenerative joint disease, and not RA. 

The Board also finds that an addendum medical opinion addressing whether the Veteran's in-service upper back injury resulted in her current thoracic degenerative joint disease would aid in the adjudication of the Veteran's service connection claim for a back disability.  

With regard to the remaining 14 claims on appeal, the Veteran has filed a timely November 2016 notice of disagreement (NOD) with the RO's denial of these claims, but has not yet been provided with a related statement of the case (SOC).  Accordingly, the Board is required to assume jurisdiction of these claims for such issuance, per Manlincon.  See 38 C.F.R. § 19.9(c).

Therefore, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination performed by an appropriate medical professional to determine whether the Veteran does indeed currently have rheumatoid arthritis (RA), and if so, whether her in-service orthopedic complaints were initial manifestations of current RA.  

After reviewing the Veteran's claims file, the examiner should conduct a comprehensive clinical examination to determine whether the Veteran does indeed currently have RA, to include blood serologies assessing the presence of an RA factor, if deemed appropriate.  The examiner is also asked to review and comment on the validity of the Veteran's prior diagnoses of RA of record.  

If the examiner determines that the Veteran does indeed currently have RA, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that the following documented in-service symptoms were initial manifestations of current RA:

-hand rashes, pain, swelling, and knots/cysts;
-recurrent right elbow pain; and
-recurrent back pain, variously affecting the upper back, mid back, low back, and left side. 

The examiner is also asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed thoracic degenerative joint disease is related to her in-service complaints of recurrent mid-back pain six months after an in-service fall.

Please provide a detailed rationale for all opinions rendered.

2.  Issue a statement of the case adjudicating claims 4-17, as captioned on the title page above.  Inform the Veteran that if she wishes to have the Board review these claims, she must submit a substantive appeal (VA Form 9) within the specified time period.  

3.  Finally, readjudicate the Veteran's service connection claims for back and right elbow disabilities, as well as a hand disorder manifested by rashes, swelling, knots and cysts, considering all evidence added to the record since the RO's prior adjudication of the respective claims.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

